                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
NORMAN BEAULIEU-BEDFORD,            )
                                    )
          Petitioner,               )
                                    )
     v.                             )    C.A. No. 18-467 WES
                                    )
                                    )
RHODE ISLAND DEPARTMENT OF          )
CORRECTIONS,                        )
                                    )
          Respondent.               )
___________________________________)

                       MEMORANDUM & ORDER

WILLIAM E. SMITH, Chief Judge.

     Before the Court is Magistrate Judge Lincoln D. Almond’s Re-

port and Recommendations, ECF No. 23, recommending that the Rhode

Island Department of Corrections’ (“State”) Motion to Dismiss the

Petition of Norman Beulieu-Bedford for a Writ of Habeas Corpus by

a person in state custody under 28 U.S.C. § 2254 be granted.

Petitioner filed timely objections.   For the reasons that follow,

Petitioner’s objections are overruled, and the Court adopts Mag-

istrate Judge Almond’s recommendations.     The Motion to Dismiss,

ECF No. 13, is GRANTED, and the Petition, ECF No. 1, is DENIED and

DISMISSED.

I.   Background

     Petitioner Norman Beaulieu-Bedford is seeking habeas relief

for two convictions: 1) his 2011 child molestation conviction in
Case No. P1-1997-1715A; and 2) his 2017 felony assault convictions

in Case No. P2-2016-1092A.    Mem. of Law in Supp. of State of R.I.’s

Mot. to Dismiss 2-3 (“State’s Mem.”), ECF No. 13.

     With respect to the 2011 conviction, a Rhode Island Superior

Court convicted Beaulieu-Bedford of one count of first-degree

child molestation and one count of second-degree child molestation

in 1998.    R. & R. 2, ECF No. 23.   The Superior Court then sentenced

Beaulieu-Bedford to “forty years at the Adult Correctional Insti-

tutions (“A.C.I.”), twenty years to serve, the balance suspended

with probation for first degree child molestation, and twenty years

at the A.C.I., ten years to serve, the balance suspended with

probation for second degree child molestation.”       State’s Mem. 1;

see Criminal Docket Sheet Report, ECF No. 13-1.

     On November 23, 2010, the conviction from 1998 was vacated,

and the case was remanded because the State acknowledged that

Beaulieu-Bedford had been denied his Sixth Amendment right to

counsel during his closing argument at trial.        See R.I. Supreme

Court Order, ECF No. 13-2.     On October 3, 2011, Beaulieu-Bedford

entered a nolo contendere plea to the first-degree molestation

charge, and received twenty-five years at the A.C.I., fourteen

years to serve, and the balance suspended with probation.     State’s

Mem. 2.    Approximately six years later, he filed a Post Conviction

Relief application, which the Superior Court dismissed on October

30, 2018.     Pet’r’s Obj. and Resp. to Magistrate’s R. & R. to

                                     2
Dismiss 2 (“Obj. to R. & R.”), ECF No. 37.                     Beaulieu-Bedford did

not petition the Rhode Island Supreme Court to review the dismis-

sal.    Resp. to Obj. to R. & R. 2 (“State’s Resp.”), ECF No. 30.

       Regarding the assault convictions from February 2017, Beau-

lieu-Bedford entered nolo contendere pleas to two counts of felony

assault, and was sentenced to thirteen years at the A.C.I., five

years to serve, and the balance suspended with probation.                         Case

Summary for Case No. P2-2016-1092A 2-3, ECF No. 30-1.                   On June 14,

2018, he filed a Post Conviction Relief application, alleging that

his convictions violated federal and state constitutions.                   State’s

Resp. 2.       The Superior Court dismissed the application on October

10, 2018.       R.I. Superior Ct. J., ECF No. 30-3.                Beaulieu-Bedford

did not seek a review of the dismissal from the Rhode Island

Supreme Court.      State’s Resp. 2.

       Here, Beaulieu-Bedford filed a habeas corpus petition alleg-

ing that he is being illegally detained on each of his sentences.

Compl. 1, ECF No. 1.           The State moved to dismiss the Petition on

the basis that Beaulieu-Bedford had not exhausted his state court

remedies as required by 28 U.S.C. § 2254(b)(1)(A).                     State’s Mem.

5.     Upon review, Magistrate Judge Lincoln D. Almond recommended

that the State’s motion be granted on those grounds.                    R. & R. 6.

II.    Discussion

       Pursuant to Section 2254(b)(1)(A), an application for a Writ

of    Habeas    Corpus   can    only   be       granted   if   “the   applicant    has

                                            3
exhausted the remedies available in the courts of the State.”   28

U.S.C. § 2254(b)(1)(A).   The U.S. Supreme Court has stated that

the purpose of the “exhaustion” requirement is to give state courts

the opportunity to act on claims before a state prisoner presents

those claims to federal court.   O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999).    Thus, a failure to exhaust in state court is

generally “fatal” to the petition.   Jackson v. Coalter, 337 F.3d

74, 86 (1st Cir. 2003).

     Here, the Court concurs with Magistrate Judge Almond’s find-

ing that Beaulieu-Bedford’s Petition should be dismissed because

he has not exhausted all his state court remedies. 1   See R. & R.

5.   Specifically, Beaulieu-Bedford did not petition the Rhode Is-

land Supreme Court for issuance of a writ of certiorari to review

the dismissals of his two applications for Post Conviction Relief.

Beaulieu-Bedford claims that he satisfied the exhaustion require-

ment since the state courts “have been given ample opportunity to

act on his claims.”    Obj. to R. & R. 35.   However, he fails to

refute the fact that he did not seek to appeal the dismissals of




     1 Magistrate Judge Almond states that Beaulieu-Bedford’s Post
Conviction Relief application for his 2011 child molestation con-
viction was “pending in the Rhode Island Superior Court.” R. & R.
4. However, the Rhode Island Superior Court had already dismissed
the application on October 30, 2018. Obj. to R. & R. 2. This
does not alter the finding that Beaulieu-Bedford did not exhaust
his state court remedies.
                                 4
his Post Conviction Relief applications to the Rhode Island Supreme

Court.   State’s Resp. 4; see Obj. to R. & R.

     The record is clear and unrebutted.         Beaulieu-Bedford has not

exhausted his state court remedies.            Thus, his petition must be

dismissed.

III. Conclusion

     Having overruled Beaulieu-Bedford’s objections, the Court AC-

CEPTS Judge Almond’s Report and Recommendations, ECF No. 23.

Pursuant to 28 U.S.C. § 636(b)(1), the Court adopts Magistrate

Judge Almond’s recommendations and reasoning.         The Court therefore

GRANTS the State’s Motion to Dismiss, ECF No. 13, and DENIES and

DISMISSES Beaulieu-Bedford’s Petition for Writ of Habeas Corpus,

ECF No. 1.


             RULING ON CERTIFICATE OF APPEALABILITY
     Pursuant to Rule 11(a) of the Rules Governing Section 2254

Proceedings in the United States District Courts, this Court hereby

finds that this case is not appropriate for the issuance of a

certificate of appealability (COA) because Beaulieu-Bedford has

failed to make a substantial showing of the denial of a constitu-

tional   right   as   to   any   claim,   as   required   by   28   U.S.C.   §

2253(c)(2).

     Beaulieu-Bedford is advised that any motion to reconsider

this ruling will not extend the time to file a notice of appeal in



                                     5
this matter.   See Rule 11(a), Rules Governing Section 2254 Pro-

ceedings.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: July 29, 2019




                               6
